DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed November 18, 2020, with respect to claim objections and claim rejections under §112(b) have been fully considered and in combination with the amendments are persuasive.  The claim objections and claim rejections under §112(b) have been withdrawn. 
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument centered on claims 8, 11, 16 and 20 (a camera) further limit the imaging modules of claims 1, 10, 15 and 19, respectively, the examiner is unpersuaded.  Particularly, there is no further structural or functional limitations.  The claims merely renames the device, i.e. there is no limitation that would distinguish the devices of claims 8, 11, 16 and 20 from the devices claims 1, 10, 15 and 19, respectively, except for the name of the device.  Further, broadly read a camera is an imaging module.  Particularly, in this case, claims 1, 10, 15 and 19 require the “imaging module” comprises an imaging element unit with a 2D plurality of pixels that convert incident light into an electric signal and has the lens sheet units disposed on a further subject side in comparison to the imaging element unit, i.e. the imaging module is a camera.  Regarding applicant’s statement:  “the imaging device ‘comprises’ the imaging module, and thus the imaging module must be a sub-part of the imaging device” – the examiner notes no other “sub-parts” are claimed and while “comprises” is open-ended and allows for additional elements it does not require other elements are present.  Applicant 
Regarding applicant’s argument centered the prior art failing to disclose or teach the lens sheets including a land part on the surface opposite to the lens side, the examiner is unpersuaded.  Osawa, of record, figure 1 shows a land part positioned as claimed, similar to land part 114 in figure 4A of the instant application.  Iwama, of record, teaches the array is formed by using an optical adhesive (paragraph [0010]) on surface 6a, thus the layer of optical adhesive is commensurate with the land part, as set forth below.  Further Utagawa, of record, figure 1B and new art Inoguchi et al. US Patent 6,061,179, see annotated figure 1 below, also shows a land part positioned as claimed.  
[AltContent: textbox (land area)][AltContent: textbox (land area)]
    PNG
    media_image1.png
    347
    291
    media_image1.png
    Greyscale

Figure 1.  Annotated version of a portion of Inoguchi figure 11.


Regarding applicant’s argument centered the prior art failing to disclose or teach the lens sheets including having the lens side surfaces facing each other.  There are a limited number of ways to functionally arrange the two lens sheets, i.e. with the lens surfaces facing inward, outward or in the same direction, see instant application figures 3A and 7A-C.  Applicant’s specification does not disclose any advantage to one arrangement over another, i.e. the specification presents each configuration as working equally well, thus the claimed arrangement appears to be a design choice since it would be well KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding applicant’s statement that the “configuration is advantageous in which the light absorption part is disposed on the lens shape side and the land part is disposed on the opposite side thereto”.  The examiner is unsure which limitation applicant is arguing is missing or indeed what the advantage obtained.  However, the various combinations used in the rejections would lead one to the claimed combination.  For example Iwama teaches the lenses with the light absorption part is disposed on the lens shape side, as set forth below.  Instead of a land part Iwama teaches the array is formed by using an optical adhesive (paragraph [0010]) on surface 6a.  Thus, the layer of optical adhesive functions as the land part, as set forth below.  Further, as noted above Osawa, Utagawa and new art Inoguchi also shows a land part positioned, as noted above, and new art Inoguchi further teaches the arrangement of inward facing lens surfaces, see figure 1 above.  
Regarding applicant’s discussion of suppression of cross-talk with reference to paragraphs [0070-71 & 0128], the examiner is unclear what feature is missing from the prior art rejections.  Particularly paragraph [0070] discloses the thickness of the land part and the infrared ray shielding layer be set to as small as possible to suppress cross-talk and the like.  The claims do not limit the thickness of a land part or an infrared ray shielding layer.  Paragraphs [0071 & 0128] discloses the thickness of the land part and a base material layer be set to as small as possible to suppress cross-talk and the like.  The claims do not limit the thickness of a land part or a base material layer.  (It is noted that none of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-14 and 17-18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 13 and 17 the preamble “[a] lens sheet unit that is disposed on a further light incident side in comparison to an imaging element unit, comprising: …” has clarity issues.  It is unclear if the imaging element unit is a required element or not.  The claims do not breathe life into the imaging element unit and appear to indicate one desired disposition of the device in an intended use of the claim.  Further it is noted that dependent claims 15 and 19 do claim imaging element units.  For purposes of examination the examiner will use “[a] lens sheet unit 
Claims 14 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claims 13 and 17, respectively, and therefore have the same deficiencies.
Claims 15-16 and 19-20 are not rejected under 35 U.S.C. 112(b) as being indefinite, due to their dependency upon claims 13 and 17, respectively, since claims 15 and 19 correct the deficiency of claims 13 and 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 11, 16 and 20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 8, 11, 16 and 20, the claims rename the imaging module as a camera and does not add any structural or functional limitations to differentiate the imaging device from the imaging module.  Further, broadly read, an imaging module comprises an imaging element unit with a 2D plurality of pixels that convert incident light into an electric signal disposed as claimed is a camera, as noted above.  Therefore, claims 8, 11, 16 and 20 fail to further limit.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri US Patent Application Publication 2012/0113302, of record, in view of Iwama JPH04-274201, of record, and in further view of Inoguchi et al. US Patent 6,061,179.
inter alia paragraph [0037 & 0043]), which convert incident light into an electric signal (axiomatic for 13 given description in paragraph [0043] particularly for “CCD” & “CMOS” arrays), are two-dimensionally arranged (paragraph [0037] particularly “an mxn pixel region”); and a lens sheet unit (e.g. lens array 12) that is provided on a light incident side of the imaging element unit (see figure 1), wherein the lens sheet unit includes a first lens sheet in which first light transmission parts (e.g. plurality of long-shaped convex lenses 12A), each of which has a columnar shape and includes a first unit lens shape having a convex shape on one surface (inter alia paragraph [0038] particularly “long-shaped convex lenses” see figure 2 & 13), are arranged, and a second lens sheet (e.g. plurality of long-shaped convex lenses 12B) which is disposed on a further imaging element unit side in comparison to the first lens sheet (see figure 2 & 13) and in which second light transmission parts, each of which has a columnar shape and includes a second unit lens shape having a convex shape on one surface (inter alia paragraph [0038] particularly “long-shaped convex lenses” see figure 2 & 13), are arranged, when viewed in an optical axis direction, an arrangement direction of the first light transmission parts and an arrangement direction of the second light transmission parts intersect each other at an angle  (inter alia paragraph [0038] particularly “12A and 12B, which are orthogonal to each other” see figure 2 & 13), the first lens sheet further includes a first land part in which the first light transmission part is continuous in a direction parallel to the first lens sheet, on an opposite surface side to the first unit lens shape side (paragraph [0037, 0040 & 0061] discuss the convex lenses being formed on a substrate e.g. see figures 2, 3A, 13 & 14A), and the second lens sheet further includes a second land part in which the second light transmission part is continuous in a direction parallel to the second lens sheet, on an opposite surface side to the second unit lens shape side (paragraph [0037, 0040 & 0061] discuss the convex lenses being formed on a substrate e.g. see figures 2, 3B, 13 & 14B).
, which is made by an interface between each light absorption part and each light transmission part and the thickness direction of the lens sheet, satisfies a relationship of 0° ≤  ≤ 10°, as recited in claim 5.
Iwama teaches a lens sheet unit (e.g. figure 1 lens array 10), wherein the lens sheet unit includes a first lens sheet (abstract one of “two sets” of “plurality of half split transparent members 6” e.g. 6-5, 6-6, 6-7 & 6-8), each of which has a columnar shape (e.g. figure 2 half split transparent members 6) and includes a first unit lens shape having a convex shape on one surface (see figures 1 & 2), are arranged, and a second lens sheet (abstract other of “two sets” of “plurality of half split transparent members 6” e.g. 6-1, 6-2, 6-3 & 6-4) in which second light transmission parts, each of which has a columnar shape and includes a second unit lens shape having a convex shape on one surface (see figures 1 & 2), are arranged, when viewed in an optical axis direction, an arrangement direction of the first light transmission parts and an arrangement direction of the second light transmission parts intersect each other at an angle , (abstract “longitudinal direction of said rectangular side face of one set of two may , which is made by an interface between each light absorption part and each light transmission part and the thickness direction of the lens sheet, satisfies a relationship of 0° ≤  ≤ 10° (implicit given inter alia abstract & paragraphs [0006-07] “the rectangular side face” e.g. figures 1 & 2 rectangular side surfaces 6a) for the purpose of minimizing crosstalk (paragraph [0012]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit in the image module as disclosed by Tajiri to have light absorption parts which are disposed alternately with the light transmission parts in the arrangement direction of the light transmission parts, and extend in a longitudinal direction of the light transmission parts, the light absorption parts extend from a lens shape side to an opposite surface side along a thickness direction of the lens sheet satisfying 0° ≤  ≤ 10° as taught by Iwama for the purpose of minimizing crosstalk.

Inoguchi teaches an image devices that uses a lens sheet unit (e.g. figures 1, 6 & 11 micro optical element 3H) comprising first and second orthogonally arranged lens sheets (e.g. first and second lenticular lenses 31 & 32) with land areas (see annotated figure 1 above) and further teaches that the first and second lens sheets can be arranged with the lens surfaces facing outward (see figures 1 & 6), similar to Tajiri, or with the lens surfaces facing inward (see figure 11).  It is noted that there are a limited number of ways for the two lens sheets to be arranged i.e. with the lens surfaces facing inward, outward or in the same direction, see instant application figures 3A and 7A-C.  Applicant’s specification does not disclose any advantage to one arrangement over another, i.e. the specification presents each configuration as working equally well, thus the claimed arrangement appears to be a design choice since it would be well within the grasp of one skilled in the art to choose between these arrangements.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  One would be motivated to have the lens surfaces face inward for the purpose of protecting the lenticular surfaces for contaminates and mechanical damage.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit in the image module as disclosed by Tajiri as modified by Iwama to have the first unit lens shape is formed on a surface of the first lens sheet on an imaging element unit side, and the second unit lens shape is formed on a surface of the second lens sheet on a subject side, and the first unit lens shape faces the second unit lens shape as taught by Inoguchi since there are only a finite number of predictable identifiable ways to arrange the two lens sheets, it would have been obvious to a person of ordinary skill in the art to try the known options 

Regarding claim 2 Tajiri as modified by Iwama and Inoguchi discloses the imaging module according to claim 1, as set forth above.  Tajiri further discloses wherein the angle  satisfies a relationship of 80°≤  ≤ 100° (inter alia paragraph [0038] particularly “orthogonal” see figure 2 & 13).
Regarding claim 3 Tajiri as modified by Iwama and Inoguchi discloses the imaging module according to claim 1, as set forth above.  Tajiri further discloses wherein each unit lens shape has a cross section of a partial circle (see figures 3A-B & 14A-B), the cross section being parallel to the arrangement direction of the light transmission parts and, and being parallel to a thickness direction of each lens sheet (see figures 2-3B & 13-14B).
Regarding claim 6 Tajiri as modified by Iwama and Inoguchi discloses the imaging module according to claim 1, as set forth above.  Tajiri further discloses wherein the second lens sheet (e.g. 12B) is integrally joined (paragraph [0061] e.g. figure 13 resin layer 18) to the imaging element unit (e.g. 13).
Regarding claim 8 Tajiri further discloses a camera (title e.g. figure 1), comprising: the imaging module according to claim 1 (as set forth above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri US Patent Application Publication 2012/0113302, of record, in view of Iwama JPH04-274201, of record, and Inoguchi et al. US Patent 6,061,179 and in further view of Yamagata et al. 2009/0141361, of record.
Regarding claim 4 Tajiri as modified by Iwama and Inoguchi discloses the imaging module according to claim 1, as set forth above.  Tajiri and Iwama do not disclose or teach wherein a refractive index N1 of each light transmission part and a refractive index N2 of each light absorption part satisfy a relationship of N1 ≤ N2.


Insofar as they are understood claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri US Patent Application Publication 2012/0113302, of record, in view of Iwama JPH04-274201, of record, and Inoguchi et al. US Patent 6,061,179 and in further view of Osawa et al. US Patent Application Publication 2015/0168611, of record.
Regarding claim 10 Tajiri as modified by Iwama and Inoguchi discloses the imaging module of claim 1 as set forth above.  Tajiri, by Iwama and Inoguchi do not disclose or teach an infrared ray shielding layer that is provided on a further rear surface side in comparison to the light transmission 
Osawa teaches a microlens array intended for use with an image pickup (title e.g. figure 1 microlens array 10) and further teaches an infrared ray shielding layer (e.g. light reflection film 3) that is provided on a further rear surface side in comparison to the light transmission parts in the thickness direction of the lens sheet, and shields light in a wavelength region of 700 to 1100 nm (inter alia paragraph [0072-73] “near infrared ray cut filer” & “infrared light reflection film 3”) for the purpose of functioning as an near infrared cut filter to an image pickup element thereby shortening of a production time (paragraphs [0006 & 0103]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit as disclosed by Tajiri as modified by Iwama and Inoguchi to have an infrared ray shielding layer that is provided on a further rear surface side in comparison to the light transmission parts in the thickness direction of the lens sheet, and shields light in a wavelength region of 700 to 1100 nm as taught by Osawa for the purpose of functioning as an near infrared cut filter to an image pickup element thereby shortening of a production time.

Regarding claim 11 Tajiri further discloses a camera (title e.g. figure 1), comprising: the imaging module according to claim 10 (as set forth above).
Regarding claim 12 Tajiri as modified by Iwama and Inoguchi discloses the imaging module of claim 1 as set forth above.  Tajiri further discloses a cover sheet (e.g. lens 11) that is disposed on a further light incident side in comparison to the lens sheet and the second lens sheet (see figure 1).
Regarding claims 13-15 all of the elements in claim 13-15 are contained in claim 10 with the addition of the first lens sheet, the second lens sheet, and the infrared ray shielding sheet are laminated.  Tajiri further discloses the first lens sheet and the second lens sheet are laminated (paragraph [0061] “12A … is laminated on … 12B) and further disclose all elements being laminated (see figure 13 element inter alia paragraph [0155] “3 … adhered by using an adhesive or the like”) for the purpose of suppressing occurrences of gap defects (paragraph [0005]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit and imaging unit including said lens sheet unit as disclosed by Tajiri as modified by Iwama, Inoguchi and Osawa to have the infrared ray shielding sheet being laminated as further taught by Osawa for the purpose of suppressing occurrences of gap defects.
Regarding claim 16 Tajiri further discloses a camera (title e.g. figure 1), comprising: the imaging module according to claim 15 (as set forth above).
Regarding claims 17-19 all of the elements in claims 17-19 are contained in claims 13-15 with the addition of a protective sheet that is disposed on a further light incident side in comparison to the first lens sheet, and protects the first lens sheet and the second lens sheet, and the protective sheet are integrally laminated.  Tajiri further disclose all elements being laminated (see figure 13 element 18).  
Tajiri does not disclose a protective sheet that is disposed on a further light incident side in comparison to the first lens sheet, and protects the first lens sheet and the second lens sheet, and the protection sheet being integrally laminated.  
Osawa further teaches a protective sheet (e.g. figure 10 cover layer 6) a further light incident side in comparison to the microlens array (see figure 21) and protects the first lens sheet and the second lens sheet (paragraph [0141] “cover layer 6, the microlens array structure can be protected”) and the protection sheet being integrally laminated (see figure 10) for the purpose of protecting the microlens array (paragraph [0141]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit and imaging unit including said lens sheet unit as disclosed by Tajiri as modified by Iwama, Inoguchi and Osawa to have a protective 
Regarding claim 20 Tajiri further discloses a camera (title e.g. figure 1), comprising: the imaging module according to claim 19 (as set forth above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                               February 16, 2021